Citation Nr: 0210391	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  95-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
with respect to a rating decision of March 1994 which denied 
service connection for post-traumatic stress disorder and for 
a back disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Dowling, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to April 
1988.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating action of 
the Louisville, Kentucky RO which denied service connection 
for post-traumatic stress disorder (PTSD) and for a back 
disorder.  

In a September 1997 decision, the Board found that the 
veteran had not submitted a timely notice of disagreement 
(NOD) as to the March 1994 rating action and dismissed the 
claims for lack of jurisdiction.  

The veteran filed a timely appeal to the United States Court 
of Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999).  In an October 1998 
decision, the Court vacated the September 1997 Board decision 
and remanded the matter for additional proceedings.  

In March 1999, the Board remanded the case to the RO for 
adjudication of the issue of whether the veteran had filed a 
timely NOD to its March 1994 rating decision.  In July 1999, 
the RO determined that the NOD was not timely filed, 
furnished the veteran and his representative a supplemental 
statement of the case (SSOC) explaining the bases for that 
determination, and afforded them the opportunity to submit 
written or other argument in response thereto.  Thereafter, 
the case was returned to the Board for further consideration.  

In a December 1999 decision, the Board found that the veteran 
had not submitted a timely NOD as to the March 1994 rating 
action and denied claims of service connection for PTSD and 
for a back disorder for lack of jurisdiction.  

The veteran again filed a timely appeal to the Court.  In a 
November 2001 decision, the Court vacated the December 1999 
Board decision and remanded the matter for adjudication of 
the appeal consistent with the Court's decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  In a letter dated April 7, 1994, the RO advised the 
veteran of a March 1994 rating decision.  The notification 
letter included information as to the veteran's appellate 
rights.

3. An NOD, dated April 3, 1995, was received at the RO on 
April 19, 1995.

4.  The record includes no actual postmark for the veteran's 
NOD and the September 1997 affidavit provided by the 
appellant's attorney does not provide probative evidence as 
to when the NOD here at issue was actually mailed.


CONCLUSION OF LAW

Because a timely notice of disagreement was not filed with 
respect to the March 1994 rating decision that denied the 
veteran entitlement to service connection for PTSD and for a 
back disorder, the Board does not have jurisdiction to 
consider those issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 
7105 (West 1991 & Sup. 2001); 38 C.F.R. §§ 3.104, 3.105, 
20.302, 20.305 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted by the Court in its November 2001 decision, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law during the 
course of the present appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Considering 
the record in light of the above, the Board finds that the 
passage of the VCAA and its implementing regulations does not 
prevent the Board from rendering a decision on the claim on 
appeal at this time, as all notification and development 
action needed to render a fair decision on the claim on 
appeal has, to the extent possible, been accomplished.

Through the July 1999 supplemental statement of the case, the 
September 1997 and December 1999 Board decisions, and October 
1998 and November 2001 Court decisions, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has not requested a personal 
hearing in connection with the issue presently on appeal.  
The veteran's attorney has provided an affidavit signed by 
his secretary, and the veteran and his representative have 
submitted supplemental arguments in support of the appeal.  
Significantly, there is no indication that there is any 
outstanding, existing evidence needed to fairly adjudicate 
the claim on appeal that has not been obtained.  In view of 
the foregoing, as well as the nature of the inquiry now 
before the Board, as discussed below, the Board finds that 
additional action to assist the veteran in developing the 
case further is not necessary.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (Board should avoid actions that impose 
additional burdens on VA without benefit flowing to the 
veteran).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding them to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

In October 1993, the veteran filed claims of entitlement to 
service connection for "back and nerves."  In a March 1994 
rating action, the RO denied service connection for PTSD and 
a back disability.  In a letter dated April 7, 1994, the RO 
notified the veteran of that decision and included a VA Form 
4107, detailing the procedural and appellate rights. 

In November 1994, the veteran's current representative 
notified the RO that he would be representing the veteran and 
requested copies of the veteran's medical records.

In a letter dated April 3, 1995, and date-stamped as having 
been received at the RO on April 19, 1995, the veteran's 
representative stated that the veteran disagreed with the 
rating action that denied his claims of service connection 
for PTSD and a back disability.  

The RO issued a statement of the case (SOC) in August 1995.  
In the SOC, the RO noted that the veteran was informed of the 
March 1994 rating decision on April 7, 1994; and that his NOD 
was received on April 19, 1995.  

The veteran's substantive appeal was received in September 
1995.  

In June 1997, the veteran appeared at a personal hearing 
before the undersigned Member of the Board and offered 
testimony on the merits of the claims for service connection. 

In a September 1997 decision, the Board dismissed the claims 
of service connection, noting that the Board did not have 
jurisdiction because the NOD was not timely filed. 

In connection with a motion for reconsideration, the 
veteran's representative submitted an affidavit from a 
secretary within his office stating that "[i]n the normal 
course of business, all mail is delivered to the local Post 
Office on a daily basis making the date of any letter the day 
on which the letter would be postmarked."  In January 1998, 
the Board denied the motion for reconsideration.  

The veteran filed a timely appeal to the Court.  In an 
October 1998 decision, the Court vacated the September 1997 
Board decision and remanded the matter for additional 
proceedings; specifically for consideration of whether the 
Board's sua sponte consideration of the question of the 
timeliness of the veteran's NOD, without first according the 
veteran an opportunity to submit evidence and argument on 
that question, was prejudicial.    

In March 1999, the Board remanded the case to the RO for a 
determination of whether the veteran filed a timely NOD with 
respect to the March 1994 rating decision.  In July 1999, the 
RO determined that the NOD was not timely and issued a 
supplemental statement of the case (SSOC) on that issue.  

Thereafter the case was returned to the Board.  In a December 
1999 decision, the Board held that because the veteran had 
not submitted a timely NOD as to the March 1994 rating 
action, the Board did not have jurisdiction to consider those 
issues on appeal.  

The veteran again filed a timely appeal to the Court.  In a 
November 2001 decision, the Court vacated the December 1999 
Board decision and remanded the matter for readjudication, to 
include specific consideration of the VCAA and the September 
1997 affidavit.  

II.  Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Section 7105 of title 38, United States Code, establishes the 
procedural steps that a claimant and an agency of original 
jurisdiction must follow with regard to appellate review by 
the BVA.  Pursuant to 38 U.S.C. § 7105(a), "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished." See also 38 C.F.R. § 20.200.  A claimant 
has one year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b), (c);38 C.F.R. §§ 3.160(d), 
20.302(a).

When regulations implemented by VA require that any written 
document be filed within a specified period of time, a 
response postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the VA.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  See 38 C.F.R. § 20.305(a).  

In the present case, the veteran and his representative were 
advised of the RO's March 1994 decision by a letter dated 
April 7, 1994.  Although correspondence was received from the 
veteran's representative in November 1994, that letter merely 
notified VA of the veteran's representation and did not 
express any disagreement with the March 1994 rating action.  
See 38 C.F.R. § 20.201 (defining what constitutes a notice of 
disagreement).  

In this case, the document identified as the veteran's NOD 
was dated April 3, 1995, but was date-stamped as having been 
received at the RO on April 19, 1995.  There is no evidence 
of a postmark of record.  Thus, by operation of 38 C.F.R. 
§ 20.305, the governing regulation, the NOD postmark date is 
presumed to be April 12, 1995.  

The veteran and his attorney argue, in essence, that because 
the date on the NOD indicates that it was signed on April 3, 
1995, it is timely.  In addition, the veteran's 
representative has submitted a September 1997 affidavit from 
his secretary attesting to the fact, that in the normal 
course of their business, the date of a letter is the date on 
which that letter would be postmarked.  Clearly, the 
affidavit has been presented to support the supposition that 
the NOD date in this case was delivered to the local Post 
Office on that date and, thus, the date of postmark would be 
April 3, 1995, and the NOD would be timely filed.  

The Board finds, however, that neither argument changes the 
outcome in this case.  As to the attorney's first argument, 
the Board notes that there is no legal authority for 
accepting a document as filed on the date it is signed.  
Rather, the governing legal authority prescribes that the 
date for determining whether a document is filed in a timely 
manner is the date of postmark for mailing, or the date of 
receipt of the document by VA.  See 38 C.F.R. § 20.305 
(emphasis added).  In this case, there is no evidence of an 
actual postmark (which is to say, a postmark by the United 
States Postal Service, see, e.g., 38 U.S.C.A. § 7266(a)(3) 
(West 1991)), and there is no legal authority for accepting a 
substitute document (here, the affidavit) as constituting 
evidence of a postmark in the absence of the actual postmark.  
Even if there was, the Board finds that the affidavit does 
not provide probative evidence of the postmark date in this 
case, because the affidavit speaks in general terms but does 
not specifically indicate that the particular letter in 
question (i.e., this veteran's NOD) was mailed on the date it 
was written.  The governing regulation makes an allowance for 
the time it takes mail to be delivered.  See 38 C.F.R. § 
20.305.  

Thus, the fact remains that there is no evidence of a timely 
postmark and the receipt date stamped on the NOD is the out-
of-time April 19, 1995 date.  If there were documentary proof 
of timely filing in the files of the representative, there 
has been ample opportunity during this appeal for such 
evidence to be introduced into the record.  No such evidence 
has been submitted; rather, the Board must decide the claim 
on the evidence of record, and in light of the governing 
legal authority.  In view of such evidence and authority, the 
Board must conclude NOD was not filed within one year after 
the date on which notice of the RO decision was mailed (April 
7, 1994), and accordingly, that NOD was not timely filed.  

The veteran's representative has advanced other arguments 
(that the Board should not have relied on the notation by the 
RO that the NOD was received on April 19, 1995; that the 
veteran was prejudiced by the Board's consideration of the 
timeliness issue in September 1997; that the Board erred in 
applying the presumption of regularity in determining when 
the RO received the NOD letter; and that 38 C.F.R. § 3.109(b) 
applies); however, the Court found those arguments without 
legal merit and the Board has limited its discussion to the 
contentions addressed above.    

Because the veteran did not file a timely NOD to the RO's 
March 1994 denial of service connection for PTSD and a back 
disorder, the Board must conclude that a timely appeal was 
not perfected.  As such, the Board is without jurisdiction to 
consider the underlying claims of service connection and the 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



ORDER

As a notice of disagreement with respect to a rating decision 
of March 1994 which denied service connection for post-
traumatic stress disorder and for a back disorder was not 
timely filed, the appeal is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

